             Case 2:21-cr-00016-RSM Document 14 Filed 03/02/21 Page 1 of 3




 1

 2                                                            The Honorable Ricardo S. Martinez
 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7
     UNITED STATES OF AMERICA,                     )
 8                                                 )       NO. CR21-016RSM
                    Plaintiff,                     )
 9                                                 )       ORDER GRANTING
            vs.                                    )       STIPULATED MOTION TO
10                                                 )       CONTINUE TRIAL AND PRETRIAL
     JOAN C. TROWER,                               )       MOTIONS DATES
11
                                                   )
12                  Defendant.                     )
                                                   )
13
            THE COURT has considered defense counsel’s stipulated motion to continue the trial
14
     date and pretrial motions deadline and finds that:
15

16           (a) taking into account the exercise of due diligence, a failure to grant a continuance

17   in this case would deny counsel for the defendant the reasonable time necessary for effective
18   preparation, due to counsel’s need for more time to review the evidence, consider possible
19
     defenses, and gather evidence material to the defense, as set forth in 18 U.S.C. §
20
     3161(h)(7)(B)(iv); and
21
            (b) a failure to grant a continuance in this proceeding would likely result in a
22

23   miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                           MAZZONE LAW FIRM, PLLC
                                                                         3002 Colby Avenue, Suite 302
                                                                              Everett, WA 98201
                                                                              Tel (425) 259-4989
                                                                              Fax (425) 259-5994
             Case 2:21-cr-00016-RSM Document 14 Filed 03/02/21 Page 2 of 3




 1          (c) the additional time requested is a reasonable period of delay, as the defendant has
 2   requested more time to prepare for trial, to investigate the matter, to gather evidence material
 3
     to the defense, and to consider possible defenses; and
 4
            (d) the ends of justice will best be served by a continuance, and the ends of justice
 5
     outweigh the best interests of the public and the defendant in any speedier trial, as set forth in
 6

 7   18 U.S.C. § 3161(h)(7)(A); and

 8          (e) the additional time requested between the current trial date of October 26, 2020

 9   and the new trial date is necessary to provide counsel for the defendant the reasonable time
10
     necessary to prepare for trial, considering counsel’s schedule and all of the facts set forth
11
     above; and
12
            (f) the period of delay from the date of this order to the new trial date is excludable
13
     time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
14

15            IT IS THEREFORE ORDERED that the trial date in this matter shall be continued to

16         October 12, 2021, and that pretrial motions shall be filed no later than August 27, 2021.
17

18
              DATED this 2nd day of March, 2021.
19

20

21
                                                    A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT JUDGE

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                            MAZZONE LAW FIRM, PLLC
                                                                          3002 Colby Avenue, Suite 302
                                                                               Everett, WA 98201
                                                                               Tel (425) 259-4989
                                                                               Fax (425) 259-5994
            Case 2:21-cr-00016-RSM Document 14 Filed 03/02/21 Page 3 of 3




 1

 2

 3

 4

 5          DONE this 1st day of March, 2021.
 6

 7                                                      /s/ Peter Mazzone
                                                        Peter Mazzone WSBA #25262
 8                                                      Attorney for Defendant

 9

10

11

12

13                                  CERTIFICATE OF SERVICE
14   I, Aleshia Johnson, Paralegal at Mazzone Law Firm, PLLC, hereby certify that on this 1st day
15   of March, 2021, I electronically filed the foregoing pleading using the CM/ECF system which
     provides service to all parties including the plaintiff party.
16

17   /s/ Aleshia Johnson
     Aleshia Johnson, Paralegal
18
     Mazzone Law Firm, PLLC
19   aleshiaj@mazzonelaw.com

20

21

22

23

24

25   ORDER GRANTING STIPULATED MOTION TO
     CONTINUE TRIAL AND PRETIRIAL MOTIONS
     DATES- 1                                                        MAZZONE LAW FIRM, PLLC
                                                                     3002 Colby Avenue, Suite 302
                                                                          Everett, WA 98201
                                                                          Tel (425) 259-4989
                                                                          Fax (425) 259-5994
